Citation Nr: 1409862	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-26 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for sleep apnea, to include as due to herbicide exposure and as secondary to hypertension, ischemic heart disease, and service-connected chronic obstructive pulmonary disorder (COPD).



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1964 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the issue of entitlement to service connection for an acquired psychiatric disorder was initially adjudicated in the January 2011 rating decision as a claim for service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  Therefore, the Board has recharacterized the issues as reflected on the title page.

The Board also notes that the Veteran was initially represented by Veterans of Foreign Wars, but he later appointed Polly Murphy, a private attorney, to be his representative in January 2012.  The appropriate VA forms are associated with the claims file, and the Board acknowledges this change.

In March 2012, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Muskogee RO before the undersigned Veterans Law Judge sitting in Washington D.C.  A transcript of that hearing has been associated with the Veteran's claims file.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that there are VA medical records dated from November 2010 to January 2012.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  

The virtual file also reveals that the Veteran's service connection claims for diabetes and ischemic heart disease, as discussed at the Veteran's March 2012 videoconference hearing and in the Veteran's attorney's statement of January 2012, have been adjudicated and no longer require action by the Board at this time.  
  
The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Board notes that the Veteran submitted a vocational report and a claim for TDIU along with a note to the Board regarding the scheduling of the March 2012 hearing.  However, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The merits of the claims for service connection for an acquired psychiatric disorder and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was previously considered and denied by the RO in a February 2008 rating decision.  The Veteran was informed of that decision and of his appellate rights, but did not appeal.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the final February 2008 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the February 2008 rating decision is new and material and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  However, in the decision below, the Board has reopened the claim for service connection for an acquired psychiatric disorder, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  


Law and Analysis

The RO previously considered and denied the Veteran's claim for service connection for PTSD in a September 2007 rating decision.  In that decision, the RO noted that the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis; that he did not engage in combat with the enemy; and, t he did not provide sufficient details to very any stressor.  

During the appeal period, in October 2007, the Veteran submitted a statement providing additional details regarding his alleged stressor.  The RO then issued another rating decision in February 2008 that confirmed and continued the previous denial.  In particular, the RO conceded an in-service stressor, but noted that a VA examination had revealed that he did not meet the diagnostic criteria for a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the February 2008 rating decision is final.

The Veteran subsequently filed an application to reopen his claim in July 2010.  During the course of his appeal, the Veteran has submitted a medical opinion from a private provider, which diagnosed the Veteran with PTSD and major depressive disorder.  This evidence was not considered at the time of the February 2008 rating decision.  At that time, there was no diagnosis of PTSD.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for PTSD. 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

Effective July13, 2010, VA amended its rules for adjudicating disability compensation claims for posttraumatic stress disorder (PTSD) contained at 38 C.F.R. § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account. VA's specific PTSD regulation, 38 C.F.R. § 3.304(f) , previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  

The primary result of the recent amendment of 38 CFR § 3.304(f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. See 75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)). 

As the Veteran was not advised of the amended regulations in the July 2011 statement of the case, the RO should be provide him with the amended version of 38 C.F.R. § 3.304(f).

The Board also notes that the RO has conceded the Veteran's stressor as being related fear of hostile military activity, and the Veteran has submitted private medical opinions to support his claim.  However, as noted above, the amended regulation specifically states that a VA psychiatrist or psychologist must confirm that the claimed stressor is adequate to support a diagnosis of PTSD when the claim is based on the fear of hostile military or terrorist activity.   Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of any acquired psychiatric disorder that may be present.

Additionally, the Veteran has claimed that his sleep apnea is due to his herbicide exposure while in Vietnam.  In the alternative, he has asserted that the disorder is secondary to hypertension, ischemic heart disease, and his service-connected COPD.  The Board finds that a VA examination and medical opinion is also needed to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorders and sleep apnea.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file, to include any updated VA medical records. 

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner should specifically consider the private medical opinions submitted by Dr. J.C. and Dr. D.B.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.

For any diagnosis identified other than PTSD, the examiner should indicate when the disorder manifested and whether it is at least as likely as not that that the disorder is related to the Veteran's military service.

With respect to PTSD, the RO should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should opine as to whether it is at least as likely as not that the Veteran has sleep apnea that is causally or etiologically related to his military service, to include his herbicide exposure therein.  He or she should also address whether the Veteran's sleep apnea is caused or aggravated by his service-connected COPD. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The RO should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in compliance with the directives.  If any development is incomplete, appropriate corrective action should be implemented. The RO should also conduct any other development deemed necessary as a result of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of the amended version of 38 C.F.R. § 3.304(f).
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


